Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-2-2005

Clarke v. Secretary Veterans
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4432




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Clarke v. Secretary Veterans" (2005). 2005 Decisions. Paper 276.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/276


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                           No. 04-4432


                      LILIETH A. CLARKE

                            Appellant

                                v.

  *JAMES R. NICHOLSON, SECRETARY OF VETERANS AFFAIRS;
        UNITED STATES VETERANS ADMINISTRATION

                             Appellee


              *Substituted Pursuant to F.R.A.P. 43(c)




ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
           WESTERN DISTRICT OF PENNSYLVANIA
                   (D.C. No: 01-cv-01111)

          District Judge: The Honorable Gary L. Lancaster




                Submitted pursuant to LAR 34.1(a)
                     on September 26, 2005

                 Before: RENDELL, FUENTES,
                   and GARTH, Circuit Judges
                          ORDER AMENDING OPINION


      IT IS ORDERED that the caption in the not precedential opinion and judgment in
the above case, filed October 10, 2005, be amended as follows:


      James R. Richardson should be changed to James R. Nicholson.




                                               By the Court,




                                               /s/ Julio M. Fuentes
                                               Circuit Judge




DATED:       November 2, 2005




                                           2